—• Proceeding under article 78 of the former Civil Practice Act, to annul a determination of the respondent Board of Education, rendered July 13, 1963 after a hearing, which, on the basis'of specific findings, sustained the charges against petitioner and dismissed him from his position as a teacher. By order of the Supreme Court, Suffolk County, made September 18, 1963 pursuant to statute (CPLR 7804), the proceeding has been transferred to this court for disposition. The determination under review was made by the board as a result of the remission of a prior proceeding by this court to the board for the purpose of making specific findings of fact and for a determination de novo (19 A D 2d 651). The petition is dismissed and the board’s determination of July 13, 1963 is confirmed, without costs. In our opinion, upon the basis of all the proof adduced, the board’s findings were warranted; and, under all the circumstances, the penalty of dismissal which it imposed cannot be said to constitute excessive punishment or an abuse of discretion. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.